UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6723


STEVEN W. GOODMAN,

                Plaintiff – Appellant,

          v.

WILLIAM W. MUSE; RITA J. ANGELONE;            MINOR   F.   STONE;
FREDERICK M. QUAYLE; KAREN D. BROWN,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:12-cv-000568-SGW-RSB)


Submitted:   September 19, 2013          Decided:   September 30, 2013


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Wayne Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven    Wayne    Goodman       appeals   the    district     court’s

order dismissing his 42 U.S.C. § 1983 complaint as frivolous

under 28 U.S.C. § 1915A.        He also appeals from the denial of his

motion for reconsideration.         We affirm.

           As he did in his motion for reconsideration, Goodman

avers on appeal that the district court misconstrued one of his

claims.   Specifically, Goodman alleges that the Virginia parole

statute limits parole consideration to post-commitment, prison-

related factors and that the Board’s policy guidelines which

permit    consideration        of      other      factors      violated       his

constitutional rights.        While the district court did not address

this claim as now framed by Goodman, we conclude that the claim

is   nonetheless     frivolous      because      it   rests     on    a    faulty

construction of the Virginia statute.

           Va. Code Ann. § 53.1-155A (2013) reads as follows:

     No person shall be released on parole by the Board
     until a thorough investigation has been made into the
     prisoner’s history, physical and mental condition and
     character and his conduct, employment and attitude
     while in prison. The Board shall also determine that
     his release on parole will not be incompatible with
     the interests of society or of the prisoner.

           Goodman    avers    that     the    phrase   “while       in   prison”

applies   to   the   entire    first    sentence,     thus    only    permitting

consideration of the prisoner’s conduct and experience in prison

when determining whether parole is appropriate.                  However, the

                                        2
phrase “while in prison” clearly applies only to “his conduct,

employment and attitude,” and the statute thus also requires

consideration      of    the       prisoner’s      history,     physical       and   mental

condition,   and     character,        both       while   in    prison    and    prior    to

incarceration.          Moreover, even if Goodman correctly reads the

first sentence of the statute, he ignores the second sentence

which requires consideration of pre-commitment and non-prison-

related    factors      in    determining         whether      release    on    parole    is

appropriate for both society and the prisoner.                           See Greenholtz

v. Inmates of the Neb. Penal & Corr. Complex, 442 U.S. 1, 15

(1979)    (noting    that      “[t]he    parole       determination        .    .    .   must

include consideration of what the entire record shows up to the

time of the sentence, including the gravity of the offense in

the particular case”); Vann v. Angelone, 73 F.3d 519, 521-22

(4th Cir. 1996) (noting that “[m]ost parole decisions involve a

considerable degree of discretion . . . parole authorities must

investigate and weigh numerous factors including [the inmate's]

history,     mental          and     physical        condition,          attitude,       and

compatibility with the ‘interests of society’”).

            We conclude that Goodman’s reading of the statute is

untenable,    and       the    Board’s     policy         guidelines      are       entirely




                                              3
consistent with the statute. *   Accordingly, we affirm.    We deny

Goodman's motion to expedite.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




     *
       The Board’s Policy Manual outlines fourteen factors to
guide its discretion in parole decisions.     “The nature of the
offense of incarceration is one such factor, along with
considerations of rehabilitation and the risk posed by the
prisoner   to  himself   and  to   society  upon   his  release.”
Burnette v. Fahey, 687 F.3d 171, 176 (4th Cir. 2012).



                                 4